           CASE 0:19-cr-00193-PJS-LIB Doc. 118 Filed 09/30/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

______________________________________________________________________________
UNITED STATES OF AMERICA,                          Case No. 19‐CR‐0193(2) (PJS/LIB)

                                 Plaintiff,
      v.
                                                                 ORDER
MATTHEW JAMES GUNDERSON,

                               Defendant.


      This matter is before the Court on the defendant’s motion for an extension of

time to file his position pleadings. ECF No. 116. The defendant seeks a three‐week

extension, until October 30, 2020, to allow for the completion of a psychosexual

evaluation. The government does not object to the extension.

      Based upon all the files, records and proceedings herein, IT IS HEREBY

ORDERED that:

      1.       The defendant’s Motion for Extension of Time to File Position Pleadings

               [ECF No. 116] is GRANTED.

      2.       The parties’ final position pleadings must be filed no later than October

               30, 2020.


Dated: September 30, 2020                      s/Patrick J. Schiltz
                                              Patrick J. Schiltz
                                              United States District Judge
